DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bajorowicz (Sept. 2014) in view of Tao et al (2006).
Bajorowicz teaches surface properties and photocatalytic activities of KTaO3, CdS, MoS2 Semiconductors and their binary and ternary semiconductor composites. 
Bajorowicz, 3.2, teaches for the preparation of potassium tantalate, KOH (30 g) was dissolved in deionized water (60 mL), then Ta2O5 (11 g) and PEG-400 (3 mL) were added. This mixture (marked as solution A) was stirred for 1 h. 
CdCl2 (18.3 g) was added into deionized water (160 mL) and EG (160 mL) under continuous stirring for 15 min. After that, thiourea (15.2 g) was added to the solution and stirring was continued for an additional 20 min. This mixture (marked as solution B). 
Na2MoO4·2H2O (12.1 g), thiourea (15.6 g) and PEG-400 (3.5 g) were dissolved in deionized water (300 mL). The solution was stirred continuously for 15 min. The resulting mixture (marked as solution C). 
Bajorowicz, 3.3 teaches a typical hydro/solvothermal mixed solutions process for the preparation of KTaO3-CdS-MoS2 composites with various molar ratios between semiconductors was as follows: the required amounts of solutions B and C; A and B; A and C; A and B and C, respectively were mixed together and stirred continuously for 45 min using a magnetic stirrer. Then the as-prepared mixture was placed in the autoclave and heated at 200 °C for 24 h. The resulting precipitate was washed with distilled water and ethanol, respectively and dried in the oven at 70 °C for 8 h.
Although Bajorowicz teaches the mixture was placed in the autoclave and heated at 200 °C for 24 h, Bajorowicz does not teach heating by microwaves. 
Tao teaches microwave assisted preparation of TiO2/activated carbon composite photocatalyst. 
Tao, introduction, teaches microwave is a dielectric heating method wherein the applied energy is converted into heat by mutual interaction between media.18 In contrast to all other commonly used heating methods, microwave allows volumetric heating of materials. Processes based on microwave heating find many industrial applications such as cooking, tempering and thawing, and curing of wood and rubber products. Advantages of microwave heating include (1) reduced energy consumption and process time; (2) rapid and controllable heating; (3) inverse temperature profile; (4) selectivity; and (5) possibility of surface processing.

Ta2O5 and Na2MoO4·2H2O as taught by Sun read on a plurality type of optical semiconductors as claimed in claim 1. 
CdCl2 as taught by Sun reads on a co-catalyst as claimed in claim 1. 
The resulting precipitate of KTaO3-CdS-MoS2 as taught by the references reads on a composite photocatalyst as claimed in claim 1. 
Solutions as taught by the reference reads on water as a solvent as claimed in claim 1. 

Regarding claim 2, the required amounts of solutions B and C; A and B; A and C; A and B and C, respectively were mixed together and stirred continuously for 45 min using a magnetic stirrer.
CdCl2 in a solution reads on the co-catalyst present in a state of being dissolved in a solvent. 

Regarding claim 5, Ta2O5 as taught by Sun reads on an oxide of Ta as claimed in claim 5. 



Regarding claim 9, Sun teaches the as-prepared mixture was placed in the autoclave and heated at 200 °C for 24 h.
An autoclave as taught by Sun reads on a closed system as claimed in claim 9. 

Claims 1, 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (April 2014) in view of Tao et al (2006).
Sun teaches novel V2O5/BiVO4/TiO2 Nanocomposites with high visible light induced photocatalytic activity for the degradation of toluene. 
Sun, page 10114, teaches Synthesis of the V2O5/BiVO4/TiO2 Nanocomposites. 50 mg of V2O5/BiVO4 nanorods, 600 mg of TiO2 nanobelts, and 60 mL of cyclohexane were put into a 100 mL beaker, and then the mixture was sonicated for ca. 30 min. The dispersion was first stirred at room temperature for about 2 h and then stirred at 70 °C in a oil bath pot to evaporate the cyclohexane. The resulting light yellow powder was collected for further characterization.
Although Sun teaches the dispersion was first stirred at room temperature for about 2 h and then stirred at 70 °C in a oil bath pot to evaporate the cyclohexane, Sun does not teach heating by microwaves. 
Tao teaches microwave assisted preparation of TiO2/activated carbon composite photocatalyst. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use microwave heating as taught by Tao as heating in place of an oil bath as taught by Sun to reduce energy consumption and process time and to allow for rapid and controllable heating. 
V2O5 as taught by Sun reads on a co-catalyst as claimed in claim 1. 
BiVO4 and TiO2 read on optical semiconductors as claimed in claim 1. 
Cyclohexane as taught by Sun reads on a solvent as claimed in claim 1. 

Regarding claim 3, V2O5/BiVO4 and TiO2 nanobelts are present as solids in the solvent wherein the V2O5 is in a state of being loaded on BiVO4. 

Regarding claims 5-6, the references teaches BiVO4. 

. 

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Entradas et al (2013) in view of Tao et al (2006).
Vinodgopal teaches nanostructured semiconductor films of SnO2/TiO2 have been employed for electrochemically assisted photocatalytic degradation of a textile azo dye naphthol blue black (NBB).
Vinodgopal, experimental section, teaches composite films of SnO2/TiO2 were prepared by mixing the two colloid suspensions at the desired ratio with sonication and applying it to the conducting surface of OTE. After air drying on a warm plate all these films were annealed at 673 K. 
Although Vinodgopal teaches SnO2, this reference does not teach Co doped SnO2. 
Entradas teaches synthesis of sub-5 nm Co-doped SnO2 nanoparticles and their structural, microstructural, optical and photocatalytic properties. 
Entradas teaches a swift chemical route to synthesize Co-doped SnO2 nanopowders is described. Pure and highly stable Sn1-xCoxO2-[Symbol font/0x64] (0 ≤ x ≤ 0.15) crystalline nanoparticles were synthesized, with mean grain sizes < 5 nm and the dopant element homogeneously distributed in substitutional sites of the SnO2 matrix.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Co doped SnO2 as taught by Entradas as the SnO2 as taught by Vinodgopa for enhancement of the SnO2 light absorption associated with an electron trapping phenomenon. 
Although the references teach air drying on a warm plate, the references do not teach using a microwave as a warming element.  
Tao teaches microwave assisted preparation of TiO2/activated carbon composite photocatalyst. 
Tao, introduction, teaches microwave is a dielectric heating method wherein the applied energy is converted into heat by mutual interaction between media.18 In contrast to all other commonly used heating methods, microwave allows volumetric heating of materials. Processes based on microwave heating find many industrial applications such as cooking, tempering and thawing, and curing of wood and rubber products. Advantages of microwave heating include (1) reduced energy consumption and process time; (2) rapid and controllable heating; (3) inverse temperature profile; (4) selectivity; and (5) possibility of surface processing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use microwave heating as taught by Tao as heating as taught by the 

Regarding claim 3, Vinodgopal, experimental section, teaches composite films of SnO2/TiO2 were prepared by mixing the two colloid suspensions at the desired ratio with sonication and applying it to the conducting surface of OTE. After air drying on a warm plate all these films were annealed at 673 K. 
Therefore, the Co doped SnO2 and TiO2 are present in a solid in the solvent and the Co is in a state of being loaded on the SnO2. 

Regarding claim 5, the references teach TiO2 which is an oxide of Ti as claimed in claim 5. 

Regarding claim 7, the references teach co-doped SnO2 nanoparticles. 

Regarding claim 8, the references teach two colloid suspensions. Therefore the solvent would be water. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bajorowicz (Sept. 2014) in view of Tao et al (2006) as applied to claim 1 and further in view of Zhu et al (June 2014). 
Although the references teaches the as-prepared mixture was placed in the autoclave and heated at 200 °C for 24 h, the references do not teach the heating 
Zhu teaches the microwave dielectric heating is an ideal method for accelerating chemical reactions and materials synthesis under pressurized conditions in a closed reaction system. It is possible to increase the temperature of a reaction system in water or in an organic solvent higher than the conventional boiling point of the solvent under pressurized conditions in a closed reaction system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a closed reaction system wherein the temperature of the reaction system in water or in an organic solvent is higher than the conventional boiling point of the solvent under pressurized conditions in the closed reaction system as taught by Zhu as the heating system as taught by the references above because Zhu teaches the microwave dielectric heating is an ideal method for accelerating chemical reactions and materials synthesis under pressurized conditions in a closed reaction system.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (April 2014) in view of Tao et al (2006) as applied to claim 1 and further in view of Zhu et al (June 2014).
Although these references teach microwave heating, these references do no teach microwave heating, the references do not teach the heating happening in a closed system wherein the pressure is higher than the outside pressure of the system. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a closed reaction system wherein the temperature of the reaction system in water or in an organic solvent is higher than the conventional boiling point of the solvent under pressurized conditions in the closed reaction system as taught by Zhu as the heating system as taught by the references above because Zhu teaches the microwave dielectric heating is an ideal method for accelerating chemical reactions and materials synthesis under pressurized conditions in a closed reaction system.

Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (April 2014) in view of Tao et al (2006) as applied to claim 1 and further in view of Kanehira et al (2008). 
Although Sun teaches novel V2O5/BiVO4/TiO2 Nanocomposites with high visible light induced photocatalytic activity for the degradation of toluene, Sun does not teach a solid content of TiO2 and PAA. 
Kanehira teaches properties of TiO2-polyacrlyic acid dispersions with potential molecular recognition.

Kanehira, 2.1, teaches TiO2 sol was added to DMF, and 5 mL of DMF containing 30 mg/mL PAA (average molecular weight: 5000, Wako Pure Chemical Industries, Japan) was added, followed by stirring. The mixed solution was incubated at 150 °C for 6 h and then cooled to room temperature. For separation of reacted TiO2 nanoparticles, twice the volume of isopropanol (IPA) was added and the mixture was incubated at room temperature for 30 min. The precipitate was recovered by centrifugation (2000 × g) for 10 min and then resuspended in distilled water. 
Kanehira, 3.5, teaches TiO2/PAA can be conjugated to both biomolecules and functional materials via the carboxylic acid groups of PAA, and therefore the proposed hybrid photocatalytic material may be useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a TiO2/PAA as taught by Kanehira as the TiO2 as taught by the references above because TiO2/PAA is useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 

Regarding claim 16, the references teach PAA (average molecular weight: 5000). 

s 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Entradas et al (2013) in view of Tao et al (2006) as applied to claim 1 and further in view of Kanehira et al (2008). 
Although Vinodgopal teaches nanostructured semiconductor films of SnO2/TiO2 have been employed for electrochemically assisted photocatalytic degradation of a textile azo dye naphthol blue black (NBB), the references do not teach a solid content of TiO2 and PAA. 
Kanehira teaches properties of TiO2-polyacrlyic acid dispersions with potential molecular recognition.
Kanehira, abstract, teaches titanium dioxide (TiO2)/polyacrylic acid (PAA) (TiO2/PAA) particles were formed by mixing PAA and an acidic solution of TiO2 nanoparticles in dimethylformamide (DMF) followed by heat treatment. 
Kanehira, 2.1, teaches TiO2 sol was added to DMF, and 5 mL of DMF containing 30 mg/mL PAA (average molecular weight: 5000, Wako Pure Chemical Industries, Japan) was added, followed by stirring. The mixed solution was incubated at 150 °C for 6 h and then cooled to room temperature. For separation of reacted TiO2 nanoparticles, twice the volume of isopropanol (IPA) was added and the mixture was incubated at room temperature for 30 min. The precipitate was recovered by centrifugation (2000 × g) for 10 min and then resuspended in distilled water. 
Kanehira, 3.5, teaches TiO2/PAA can be conjugated to both biomolecules and functional materials via the carboxylic acid groups of PAA, and therefore the proposed hybrid photocatalytic material may be useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 
2/PAA as taught by Kanehira as the TiO2 as taught by the references above because TiO2/PAA is useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 

Regarding claim 16, the references teach PAA (average molecular weight: 5000). 

Claim 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (April 2014) in view of Tao et al (2006) as applied to claim 1 and further in view of Sonezaki et al (20060281087). 
Although Sun teaches novel V2O5/BiVO4/TiO2 Nanocomposites with high visible light induced photocatalytic activity for the degradation of toluene, Sun does not teach a solid content of TiO2 and a polyorganic acid. 
Sonezaki, abstract, teaches a titanium dioxide composite having a molecular recognition capacity is obtained by modifying the surface of a fine titanium dioxide particle with a hydrophilic polymer in such a manner that titanium dioxide is bonded via an ester bond to a carboxyl group of the hydrophilic polymer and immobilizing a molecule having an ability to specifically bind to a target molecule to the carboxyl residue of the hydrophilic polymer. 
Sonezaki, paragraph 10 of the PGPUB, teaches in particular, it should be noted that properties possessed by this composite, including that the composite can be used in aqueous solvents, can accurately recognize and capture a target molecule, and can 
Sonezaki, paragraph 18 of the PGPUB, teaches the hydrophilic polymer used is preferably a water soluble polymer, because the titanium dioxide composite is contemplated to be used in the form of a dispersion in an aqueous solution. Polycarboxylic acids such as polyacrylic acid and polymaleic acid, and copolymers such as acrylic acid/maleic acid copolymer and acrylic acid/sulfonic acid monomer copolymer are more preferred from the viewpoint of hydrolyzability and solubility of water soluble polymer. A desired specific binding capacity on carboxyl residues in the hydrophilic polymer. Further, even after the immobilization of the molecule 3, by virtue of electrical repulsive force between the remaining carboxyl groups, the titanium dioxide composite according to the present invention can be kept in a homogeneously dispersed state over a broad pH range including near-neutral pH.
Sonezaki, paragraph 42 of the PGPUB, teaches the titanium dioxide sol (anatase form) having a solid content of 20% (0.75 ml) produced in the process of Example 1 was dispersed in 20 ml of dimethylformamide (DMF). An acrylic acid/sulfonic acid monomer copolymer (manufactured by Nippon Shokubai Kagaku Kogyo Co., Ltd.; average molecular weight: 5000; a preparation obtained by replacing with proton followed by lyophilization) (0.3 g) dissolved in 10 ml of DMF was added to the dispersion liquid, followed by mixing with stirring. The solution was transferred to a hydrothermal reaction vessel (HU-50, SAN-AI Science Co. Ltd.), and synthesis was 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a titanium dioxide composite modified by an acrylic acid/sulfonic acid monomer copolymer (average molecular weight: 5000) made by the method as taught by Sonezaki as the TiO2 as taught by the references above because this can accurately recognize and capture a target molecule, and can exhibit a very high level of photocatalytic activity, are very useful for applications in the medical field, for example, degradation of harmful substances including aqueous endocrine disrupting chemicals, and destruction of specific etiological molecules and cancer cells.

Regarding claims 14-16, Sonezaki teaches acrylic acid/sulfonic acid monomer copolymer (average molecular weight: 5000). 

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Entradas et al (2013) in view of Tao et al (2006) as applied to claim 1 and further in view of Kanehira et al (2008). 

Sonezaki, abstract, teaches a titanium dioxide composite having a molecular recognition capacity is obtained by modifying the surface of a fine titanium dioxide particle with a hydrophilic polymer in such a manner that titanium dioxide is bonded via an ester bond to a carboxyl group of the hydrophilic polymer and immobilizing a molecule having an ability to specifically bind to a target molecule to the carboxyl residue of the hydrophilic polymer. 
Sonezaki, paragraph 10 of the PGPUB, teaches in particular, it should be noted that properties possessed by this composite, including that the composite can be used in aqueous solvents, can accurately recognize and capture a target molecule, and can exhibit a very high level of photocatalytic activity, are very useful for applications in the medical field, for example, degradation of harmful substances including aqueous endocrine disrupting chemicals, and destruction of specific etiological molecules and cancer cells.
Sonezaki, paragraph 18 of the PGPUB, teaches the hydrophilic polymer used is preferably a water soluble polymer, because the titanium dioxide composite is contemplated to be used in the form of a dispersion in an aqueous solution. Polycarboxylic acids such as polyacrylic acid and polymaleic acid, and copolymers such as acrylic acid/maleic acid copolymer and acrylic acid/sulfonic acid monomer copolymer are more preferred from the viewpoint of hydrolyzability and 
Sonezaki, paragraph 42 of the PGPUB, teaches the titanium dioxide sol (anatase form) having a solid content of 20% (0.75 ml) produced in the process of Example 1 was dispersed in 20 ml of dimethylformamide (DMF). An acrylic acid/sulfonic acid monomer copolymer (manufactured by Nippon Shokubai Kagaku Kogyo Co., Ltd.; average molecular weight: 5000; a preparation obtained by replacing with proton followed by lyophilization) (0.3 g) dissolved in 10 ml of DMF was added to the dispersion liquid, followed by mixing with stirring. The solution was transferred to a hydrothermal reaction vessel (HU-50, SAN-AI Science Co. Ltd.), and synthesis was allowed to proceed at 150° C. for 5 hr. After the completion of the reaction, the reaction vessel was cooled to room temperature. Isopropanol (Wako Pure Chemical Industries, Ltd.) in an amount of twice the amount of the reaction solution was added to the reaction solution. The mixture was left to stand at room temperature for 30 min or longer, followed by centrifugation under conditions of 4000×g and 20 min to collect precipitates. 

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Sobana et al (2006) in view of Tao et al (2006).

Vinodgopal, experimental section, teaches composite films of SnO2/TiO2 were prepared by mixing the two colloid suspensions at the desired ratio with sonication and applying it to the conducting surface of OTE. After air drying on a warm plate all these films were annealed at 673 K. 
Although Vinodgopal teaches TiO2, this reference does not teach Co doped TiO2. 
Sobana teaches nano-Ag particles doped TiO2 for efficient photodegradation of Direct azo dyes. 
Sobana, abstract, teaches we have investigated the photocatalytic degradation of two Direct diazo dyes, Direct red 23 (DR 23) and Direct blue 53(DB 53) in the aqueous suspensions of TiO2and Ag deposited TiO2 nanoparticles under UV-A light irradiation in order to evaluate the various effects of silver deposition on the photocatalytic activity of TiO2. The presence of silver in TiO2 was found to enhance the photodegradation of DR23 and DB 53. The higher activity of silver doped TiO2 is due to the enhancement of electron–hole separation by the electron trapping of silver particle. 
Sobana teaches aliquots of various amounts of Ag+ions, prepared by dissolving silver nitrate salt in deionized water,  were  added  into  the  suspension  of  TiO2such  that  the Ag+concentration was 0.5, 1.0, 1.5 and 2.0 at.% in relation toTiO2. The mixtures were then irradiated with UV light by eight mercury lamps (8 W) for 3 h with 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate Ag in TiO2 by the method as taught by Sobana and use this Ag deposited TiO2 as the TiO2 in Vinodgopal to enhance the electron–hole separation by the electron trapping of silver particle and increase degradation. 
Although the references teach drying, the references do not teach using a microwave as a warming element.  
Tao teaches microwave assisted preparation of TiO2/activated carbon composite photocatalyst. 
Tao, introduction, teaches microwave is a dielectric heating method wherein the applied energy is converted into heat by mutual interaction between media.18 In contrast to all other commonly used heating methods, microwave allows volumetric heating of materials. Processes based on microwave heating find many industrial applications such as cooking, tempering and thawing, and curing of wood and rubber products. Advantages of microwave heating include (1) reduced energy consumption and process time; (2) rapid and controllable heating; (3) inverse temperature profile; (4) selectivity; and (5) possibility of surface processing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use microwave heating as taught by Tao as heating and drying steps as . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Sobana et al (2006) in view of Tao et al (2006) as applied to claim 1 and further in view of Weber (2004).
Although the references teach SnO2, the references do not teach a Ce-doped SnO2 system. 
Weber, 2.2, teaches in the impregnation route, samples of SnO2·Ce prepared by the modified polymeric route, carbon-free and heat treated for 4 h at 350 ◦C, were mixed with a solution containing 1 mol% of the noble metal cation. The suspension thus formed was stirred by ultrasound and then oven dried. The powders were heat-treated at 550 ◦C for 2 h in a N2 flow.
Weber, abstract, teaches all the samples containing noble metal displayed a very marked catalytic property, suggesting significant activity even at room temperature.
Weber, conclusion, teaches with respect to the catalytic activity, all the ternary samples displayed a higher performance, the best one being that of the Pt-doped samples.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a SnO2-Ce impregnated with a noble metal made by the method as taught by Weber as the SnO2 as taught in the references above to improve the catalytic performance of the SnO2. 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Sobana et al (2006) in view of Tao et al (2006) as applied to claim 4 in view of Weber (2004) as applied to claim 4 and further in view of Zhu et al (June 2014). 
Although the references teaches multiple drying steps, the references do not teach the heating happening in a closed system wherein the pressure is higher than the outside pressure of the system. 
Zhu teaches the microwave dielectric heating is an ideal method for accelerating chemical reactions and materials synthesis under pressurized conditions in a closed reaction system. It is possible to increase the temperature of a reaction system in water or in an organic solvent higher than the conventional boiling point of the solvent under pressurized conditions in a closed reaction system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a closed reaction system wherein the temperature of the reaction system in water or in an organic solvent is higher than the conventional boiling point of the solvent under pressurized conditions in the closed reaction system as taught by Zhu .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vinodgopal et al (1996) in view of Sobana et al (2006) in view of Tao et al (2006) as applied to claim 4 in view of Weber (2004) as applied to claim 4 and further in view of Kanehira et al (2008). 
Although Vinodgopal teaches nanostructured semiconductor films of SnO2/TiO2 have been employed for electrochemically assisted photocatalytic degradation of a textile azo dye naphthol blue black (NBB), the references do not teach a solid content of TiO2 and PAA. 
Kanehira teaches properties of TiO2-polyacrlyic acid dispersions with potential molecular recognition.
Kanehira, abstract, teaches titanium dioxide (TiO2)/polyacrylic acid (PAA) (TiO2/PAA) particles were formed by mixing PAA and an acidic solution of TiO2 nanoparticles in dimethylformamide (DMF) followed by heat treatment. 
Kanehira, 2.1, teaches TiO2 sol was added to DMF, and 5 mL of DMF containing 30 mg/mL PAA (average molecular weight: 5000, Wako Pure Chemical Industries, Japan) was added, followed by stirring. The mixed solution was incubated at 150 °C for 6 h and then cooled to room temperature. For separation of reacted TiO2 nanoparticles, twice the volume of isopropanol (IPA) was added and the mixture was incubated at 
Kanehira, 3.5, teaches TiO2/PAA can be conjugated to both biomolecules and functional materials via the carboxylic acid groups of PAA, and therefore the proposed hybrid photocatalytic material may be useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a TiO2/PAA as taught by Kanehira as the TiO2 as taught by the references above because TiO2/PAA is useful for modification of surfaces or formation of a complex to concentrate target molecules in a homogeneous system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080110497 teaches a modified titanium oxide microparticle comprising: titanium oxide and one or two or more nontitanic metal oxides, including silicon oxide, selected from the group consisting of oxides of elements of Group IB, Group IIA, Group IIB, Group IIIA, Group IIIB, Group IVA other than titanium, Group IVB, Group VIA and Group VIII of the periodic table and vanadium oxide. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/5/22